Citation Nr: 0828291	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  08-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a substantive appeal (VA Form 9) was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1965.  Subsequently, he also had Air National Guard 
duty and Naval Reserve duty.  
This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his May 2008 substantive appeal (VA Form 9), the veteran 
requested a Central Office hearing in Washington D.C. before 
a Member of the Board (Veterans Law Judge).  A Central Office 
hearing was scheduled for October 2, 2008, and a letter was 
sent to the veteran on August 1, 2008 advising him of the 
hearing date, time, etc.  However, in a statement dated on 
July 29, 2008, the veteran clarified that he instead wanted a 
Board videoconference hearing at the RO before a Veterans Law 
Judge.  Consequently, a videoconference hearing in New 
Orleans, Louisiana, must be rescheduled in lieu of the 
Central Office hearing before deciding his appeal.  38 C.F.R. 
§§ 20.700, 20.702, 20.704, 20.705 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity.  Notify him of the date, 
time and location of his hearing.  Put a 
copy of this letter in his claims file.  
If he fails to report for his hearing or 
changes his mind and elects not to have a 
hearing, also document this in his claims 
file.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




